Citation Nr: 0026095	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-00 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right and left knee 
disorders.

2.  Entitlement to service connection for temporary 
blindness.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a neck 
injury.

6.  Entitlement to service connection for residuals of a head 
injury.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for arthritis.

9.  Entitlement to service connection for a low back 
disorder.

10.  Entitlement to an increased original disability rating 
for second-degree burn scars, right hand, currently rated as 
10 percent disabling.

11.  Entitlement to an increased (compensable) original 
disability rating for second-degree burn scars, left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Albuquerque, New Mexico, which denied a claim by the veteran 
seeking entitlement to service connection for a bilateral 
knee disorder, temporary blindness, head injury, back injury, 
skin condition, hearing loss, tinnitus, neck injury 
residuals, bilateral hand burn residuals, and arthritis.

In an April 2000 decision, the RO granted entitlement to 
service connection for burns scars of the right hand, 
assigning a 10 percent disability rating, and of the left 
hand, assigning a noncompensable (0 percent) rating.  The 
veteran properly perfected appeals from this grant of 
benefits and, thus, those appeals are before the Board at 
this time.

The issues of entitlement to service connection for a low 
back disorder and to increased original disability ratings 
for service-connected burn scars of the hands are addressed 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  No competent evidence shows a current right knee 
disorder, nor that any right knee disorder was incurred in or 
is related to the veteran's military service.

2.  No competent evidence indicates that current left knee 
patellofemoral syndrome was incurred in or is related to the 
veteran's military service.

3.  No competent evidence indicates that the veteran 
currently has blindness.

4.  No competent evidence indicates that the veteran 
currently has bilateral hearing loss.

5.  No competent evidence indicates that any tinnitus was 
incurred in or is related to the veteran's military service.

6.  No competent evidence indicates that any neck disorder 
was incurred in or is related to the veteran's military 
service.

7.  No competent evidence indicates that any current head 
pathology was incurred in service or is related to the 
veteran's military service.

8.  No competent evidence indicates any current skin disorder 
(other than burn scars of the hands) was incurred in or is 
related to the veteran's military service.

9.  No competent evidence indicates that the veteran 
currently has arthritis, other than of his low back.

10.  The claims file contains competent evidence of a current 
low back disorder involving degenerative disc disease and 
arthritic changes, of an inservice low back injury, and of a 
plausible relationship between the current low back disorder 
and the inservice injury.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for right or left knee 
disorders.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for temporary blindness.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for residuals of a neck 
injury.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for residuals of a head 
injury.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for a skin disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

9.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for arthritis, other than 
of the low back.  38 U.S.C.A. § 5107(a) (West 1991).

10.  The claim for entitlement to service connection for a 
low back disorder, involving degenerative disc disease and 
arthritic changes, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Only 
after a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded is VA obligated under 38 U.S.C.A. § 5107(a), to 
assist the claimant in developing the facts pertinent to the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Morton 
v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam) (holding that VA cannot assist a 
claimant in developing a claim that is not well grounded). 

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection for 
disability is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506  (1995) (citations omitted), aff'd 78 
F.3d 604  (Fed. Cir. 1996).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element of a well-grounded 
claim.  Grottveit v. Brown,  5 Vet. App. 91, 92-93 (1993).  
In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
is also warranted for post-service manifestation of a chronic 
disability, if the disability is shown to have been chronic 
in service, or if there is a continuity of symptomatology 
sufficient to show that a chronic disorder existed in 
service.  38 C.F.R. § 3.303(b)  (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97  (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records include a December 1968 induction 
medical examination report.  It shows a normal physical 
status, except for defective vision.  Uncorrected vision was 
evaluated as 20/400 in the right eye and 20/400+ in the left 
eye, with 20/20 corrected vision, bilaterally.  The 
associated report of medical history indicates that the 
veteran wore glasses due to decreased vision.  A March 1969 
optometry examination report shows that the veteran had 
20/400 uncorrected vision bilaterally.  An April 1969 
outpatient note indicates that the veteran had a sprained 
left knee.  There was tenderness to the left lateral joint 
line.  An August 1969 optometry record shows uncorrected 
vision of 2/200 bilaterally and, on consultation, 20/600- in 
the right eye and 20/800 in the left eye.  A September 1969 
optometry record indicates uncorrected vision in the right 
eye of 10/400 and in the left eye of 4/400.  A November 1970 
outpatient note indicates that the veteran was in a motor 
vehicle accident.  He received injuries to his head, face, 
and right leg.  Impression was generalized body contusions 
with lumbosacral strain.  An undated service audiogram record 
shows results within normal limits from 1000 to 4000 Hertz, 
bilaterally.  A separation medical examination report is not 
of record, but a February 1970 outpatient note indicates that 
the veteran was physically qualified for release from active 
duty with no defects noted.

An undated newspaper article indicates that the veteran was 
involved in a motor vehicle accident at the age of 21 years, 
incurring cuts to his scalp.  An attached photograph shows a 
damaged automobile and is dated in November 1970.

Subsequent to service, private medical records are dated from 
December 1997 to October 1998.  In December 1997, the veteran 
was seen for recurrent gout, hand burns, and obesity.  In 
February 1998, it was noted that the veteran was a very 
powerfully muscled man.  He reported a medical history of a 
motor vehicle accident in service in 1970, of injuring his 
back when being pushed by an inmate in the 1980s, and of 
injuring his left shoulder and right knee in a 1995 work 
accident.  He underwent nerve conduction testing, the results 
of which were normal.  An April 1998 record shows that 
magnetic resonance imaging (MRI) of the cervical spine was 
completely normal, except for mild bulging at C5-6 without 
encroachment on the spinal cord or neural foramen.  
Neurologic examination revealed no loss of vision and no left 
or right leg symptoms.  The veteran had a groin rash, which 
was most likely irritant dermatitis with possible idiofungal 
superinfection.

The veteran testified at a Travel Board hearing in March 
1999.  During the hearing, he stated that he had temporary 
blindness and a skin condition in service when a flare went 
off in his hands.  The skin condition affected his hands.  He 
asserted incurrence of head, back, neck, and right knee 
injuries during an inservice motor vehicle accident.  He 
asserted that hearing loss and tinnitus were the result of 
firing a rifle in service.  He asserted that he injured his 
left knee during physical exercises in service.  The veteran 
also indicated that he had arthritis of the hands.  He stated 
that he did not file a claim for these disabilities for such 
a long time because he was young and proud.  He indicated 
that he did not undergo a separation medical examination upon 
discharge from service.

A February 2000 VA general medical examination report 
indicates, as medical history provided by the veteran, that 
he injured his left knee during physical training in service.  
He had complaints of chronic left knee pain.  He reported 
noise exposure in service during firing practice, with 
current complaints of hearing loss and ringing in the ears.  
He reported temporary blindness after a flare went off in his 
hands.  He reported right knee and head injuries during a 
November 1970 motor vehicle accident.  He had current 
complaints of right knee, neck, and low back pain.  The 
veteran reported an altercation with an inmate at work on or 
about 1980, during which he was slammed against a concrete 
wall.  The veteran was involved in a motor vehicle accident 
in 1990; he underwent spine X-rays, but did not know of their 
result.  

Physical examination revealed a normal posture and gait.  
There was no deformity of the head or face.  There was a 5 
centimeter, vertical scar in the frontal scalp midline.  
Pupils were equal and reactive to light and accommodation.  
Ocular movements were within normal limits, bilaterally.  The 
veteran had myopia, which was noted prior to his entering 
service.  Neck examination was normal.  Musculoskeletal 
examination revealed normal muscles and joints of the upper 
and lower extremities.  Range of motion was full without 
discomfort.  Cervical spine inspection was negative; range of 
motion was 30 degrees of forward flexion with mild discomfort 
at 30 degrees, 20 degrees of backward extension with mild 
discomfort at 20 degrees, 35 degrees of right and left 
lateral flexion, and 45 degrees of left and right rotation 
without discomfort.  Lumbar spine inspection was negative.  
Range of motion was 80 degrees of flexion with pain at 80 
degrees, 20 degrees of extension with pain at 20 degrees, 30 
degrees of left and right lateral flexion with pain at 30 
degrees, and 25 degrees of left and right rotation with mild 
discomfort at 25 degrees.  Neurological examination revealed 
normal strength of the upper and lower extremities.  
Diagnosis was left knee patellofemoral syndrome; negative 
right knee as per X-rays; chronic cervical strain with 
minimal calcification of 4th and 5th cervical anterior 
longitudinal ligament as per X-rays; degenerative disc 
disease and facet arthropathy of the lumbosacral spine with 
irregularity of anterior cortical margin of the 2nd lumbar 
vertebra, possibly post-traumatic, as per X-rays.  It was 
opined that it was as likely as not that his low back 
pathology was post-traumatic in origin and that the post-
traumatic sequela could have been the result of the November 
1970 motor vehicle accident.  Audiological examination 
revealed completely normal hearing and speech recognition 
bilaterally.  Eye examination revealed corrected visual 
acuity of 20/20 in the right eye and 20/25 in the left eye, 
with normal pupils, extraocular motility, visual field, 
cornea, anterior chambers, iris, and lens.  There was early 
nasal pinguecula.  Tear break-up time was 7 seconds, 
bilaterally.  Assessment was refractive error with age-
related "slow focusing" and dry eye syndrome.

It is noteworthy that the Board remanded this case back to 
the RO in May 1999 in order to further develop the record.  
In response, the RO requested additional service medical 
records.  Correspondences from the Naval Medical Clinic in 
Quantico, Virginia; the National Naval Medical Center in 
Bethesda, Maryland; and the Medical Service Corps of the 
United States Navy Reserve indicate that there were no 
records available pertaining to the veteran.


III.  Analysis

(a)  Right and left knee disorders

The first requirement for a well grounded claim is competent 
evidence of a current disability.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.  Here, the Board finds competent 
evidence of a current left knee disorder.  The February 2000 
VA examination report indicates that the veteran had 
patellofemoral syndrome of the left knee.  However, the 
claims file contains no evidence of current right knee 
pathology.  The February 2000 VA report shows that X-rays of 
the right knee were negative and that physical examination 
revealed a normal posture and gait, normal lower extremity 
joints, normal neurological examination, and normal strength 
of the lower extremities.  No right knee condition was 
diagnosed.  This is consistent with the recent private 
medical records, which reflect the veteran had no right leg 
symptoms on neurological testing.

In light of the above, the Board must conclude that the 
veteran has not presented a well-grounded claim for 
entitlement to service connection for a right knee disorder.  
There is no evidence in the claims file showing that such a 
disorder exists.  The Board realizes that the veteran 
recently contended that he had pain in his right knee, but 
his assertions are not competent evidence of a right knee 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (Lay persons are not competent to offer medical 
opinions.); Grottveit v. Brown, 5 Vet. App. 91, 92-93  (1993) 
(Where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the elements of a well 
grounded claim.).  In is noteworthy that, if the veteran 
presented competent evidence of a current right knee 
disorder, he would then have to present some competent 
evidence that the disorder was incurred in or related to 
service.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506; 
38 C.F.R. §§  3.303; 3.304  (1999).  That evidence is also 
not currently of record.

In regard to the left knee disorder, the Board does find 
competent evidence of an inservice left knee injury.  A 
service outpatient note from April 1969 shows that the 
veteran was seen for a sprained left knee with lateral 
jointline tenderness.

In light of the above, the determinative issue for purposes 
of a well grounded claim is whether the claims file contains 
any evidence that the current left patellofemoral syndrome 
was incurred in or is related to service, such as to the 
inservice left knee sprain.  Id.; 38 C.F.R. §§  3.303; 3.304  
(1999).  The veteran has not provided any such evidence.  
Specifically, the claims file contains no competent evidence 
providing a link, or nexus, between the current left knee 
pathology and service.  Id.  That the veteran believes his 
current left knee problems relate to his active service is of 
no probative value because the veteran is not competent to 
render a medical opinion as to the etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the claims for entitlement to service connection 
for right and left knee disorders are not well grounded.

(b)  Temporary blindness

The veteran asserts that he incurred temporary blindness due 
to an inservice accident involving a flare that went off in 
his hands.

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303  (1999); Caluza, 7 Vet. App. at 506.   
It is not enough that an injury or disease have occurred in 
service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citing 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992)).

In this case, there is no evidence that the veteran is 
currently blind.  In fact, all of the evidence shows that he 
is not blind.  The February 2000 VA examination report shows 
that he has corrected vision to 20/20 in the right eye and 
20/25 in the left eye.  The Board understands that the 
veteran is seeking entitlement to service connection for 
"temporary" blindness, but, by being "temporary," the 
claimed inservice episode of blindness, by definition, is not 
service-connectable.  Id.  It is noteworthy that service 
medical records show no inservice blindness, even temporary, 
and no eye complaints related to the inservice flare 
accident.  The veteran has myopia and age-related dry eye and 
slow focusing, but refractive error and congenital defects 
are not "disabilities" for purposes of entitlement to VA 
disability compensation.  38 C.F.R. §§ 3.303(c), 4.9  (1999).  
It should also be noted that the veteran had defective vision 
prior to entering active duty, as noted on his induction 
medical examination report.

In light of the above, the Board finds no evidence of current 
blindness, no blindness in service, and no eye pathology 
incurred in or related to service.  Therefore, the veteran's 
claim for temporary blindness is not well grounded.  Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506; 38 C.F.R. 
§§  3.303; 3.304  (1999).

(c)  Bilateral hearing loss and tinnitus

The claims file contain no competent evidence of current 
bilateral hearing loss or tinnitus.  The February 2000 VA 
examination report includes the results of audiological 
testing.  Those results show that the veteran had 
"completely normal" hearing and voice recognition.  Neither 
hearing loss, nor tinnitus, were diagnosed.  

The Board recognizes that the veteran asserted that he had 
ringing in his ears.  These statements are competent evidence 
that he currently has ringing in the ears because they are 
symptoms to which lay persons can observe.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93  (1993).  However, even 
presuming that the veteran currently has ringing in the ears, 
i.e. tinnitus, there is no evidence indicating inservice 
incurrence of tinnitus and no competent evidence relating any 
tinnitus to service.  While the veteran may competently 
testify to inservice noise exposure, he cannot competently 
render a medical opinion that any current tinnitus was caused 
by that exposure.  Id.; Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As such, the claims are not well grounded.  Id.

(d)  Residuals of a neck injury

The claims file contains competent evidence of current 
cervical spine pathology.  The February 2000 VA examination 
report provides a diagnosis of chronic cervical strain with 
minimal calcification of the 4th and 5th anterior longitudinal 
ligaments.  The recent private medical records, while 
concluding that MRI of the cervical spine was "completely 
normal," indicate that the veteran had a mild disc bulge at 
C5-6 with no encroachment on the spinal cord or neural 
foramen.  This evidence satisfies the first element of a well 
grounded claim.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.

Therefore, the determinative issue is whether the current 
cervical spine pathology was incurred in or is related to 
service.  Id.  Here, the Board finds no evidence of any 
cervical spine complaints, treatment, or diagnosis during 
service.  The veteran asserted that he injured his neck 
during an inservice motor vehicle accident, but service 
medical records show only that he incurred general body 
contusions to the head, face, and right leg.  The newspaper 
article submitted by the veteran shows only that he incurred 
cuts to his scalp.  No competent evidence reflects any 
cervical spine injuries or problems in service.  Even if it 
were shown that the veteran incurred a neck injury in 
service, competent medical evidence is necessary to relate 
that injury to his current cervical disc bulge or strain.  
That evidence, too, has not yet been presented by the 
veteran.  Thus, his claim for entitlement to service 
connection for residuals of a neck injury is not well 
grounded.  Id.

(e)  Residuals of head injury

In regard to the claim for entitlement to service connection 
for residuals of a head injury, the Board finds that the 
veteran has not specified any particular residuals.  
Nonetheless, the Board finds recent, competent evidence of 
head pathology.  The February 2000 VA report reflects that he 
had a scar on his frontal scalp and headaches.  This evidence 
is sufficient for purposes of fulfilling the first element of 
a well-grounded claim.  Id.

The Board also finds sufficient evidence of an inservice head 
injury.  Service medical records show that the veteran was 
involved in a motor vehicle accident in service, incurring a 
contusion to his head.  A copy of a newspaper article 
submitted by the veteran reflects that he incurred cuts to 
his scalp during the November 1970 accident.  Thus, the 
second prong of a well-grounded claim, i.e. an inservice 
injury, is met.  Id.

In light of the above, the determinative issue is whether the 
claims file contains any competent evidence pertaining to a 
relationship, or nexus, between the current head scar or 
headaches and the inservice motor vehicle accident and scalp 
cuts.  This is where his claim fails.  No medical opinion or 
other competent evidence provides a causal link between the 
veteran's current head pathology and the inservice motor 
vehicle accident.  The February 2000 VA report states that 
the veteran "claimed" his headaches occurred after the 1970 
accident, but this is not competent evidence for the Board to 
consider.  It is merely an opinion as to the etiology of his 
headaches provided by the veteran, which he is not competent 
to make.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
It is of no significance that the opinion was recorded in a 
medical document; that fact does not convert it into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995)  
(stating that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' and that a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional) (citing Layno v. Brown, 6 Vet. App. 465, 469  
(1994).

The Board acknowledges that the veteran apparently incurred 
scalp cuts in service and that he currently has a noted scalp 
scar.  But to presume that the 1970 motor vehicle accident 
caused his current scalp scar would be speculation.  The 
Board cannot resort to speculation, nor can it render its own 
opinion as to the etiology of a current disability.  Like the 
veteran, it is not competent to do so.  Id.  Since there is 
no competent evidence addressing a possible relationship 
between the veteran's current scalp scar, or his headaches, 
and his service, his claim for service connection for 
residuals of a head injury is not well grounded.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.

(f)  Skin disorder  

In his December 1996 application for disability compensation, 
the veteran indicated that he was seeking entitlement to 
service connection for a skin disorder.  In his October 1997 
Notice of Disagreement, he specified that he had a skin 
disorder of the hands from a burn accident, an assertion 
reiterated during his March 1999 Travel Board hearing.  It 
should be noted that the veteran is already service-connected 
for burn scars of both the right and left hands.  Thus, in 
order to avoid the pyramiding of disabilities, see 38 C.F.R. 
§ 4.14  (1999), the Board must consider whether he is 
entitled to service connection for a skin disorder other than 
the burn scars.

After careful review of the claims file, the Board concludes 
that the claim for service connection for a skin disorder is 
not well grounded.  It finds no evidence of any skin disorder 
of the hands, other than the service-connected burn 
residuals.  The February 2000 VA report indicates only that 
burn scars are present on the bilateral hands.

The Board acknowledges that an October 1998 private medical 
note shows that the veteran had a groin rash.  Although the 
veteran has specified that he is seeking entitlement to 
service connection for a skin disorder of the hands, the 
Board construes his claim generally and finds that the 
evidence of groin rash satisfies that first element of a 
well-grounded claim, i.e. that of a current disability.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
Nevertheless, the Board finds no evidence of record 
suggesting that this problem was incurred in or is related to 
service.  Therefore, the second and third elements of a well-
grounded claim are not met in regards to service connection 
for a skin disorder.  Id.


(g)  Arthritis

Like his claim for service connection for a skin disorder, 
the veteran did not initially specify what part of his body 
was affected with arthritis for which he was seeking 
entitlement to service connection.  Again, he specified in 
his 1999 Travel Board hearing that he felt entitled to 
service connection for arthritis of the hands.  As with his 
skin disorder claim, the Board construes his claim generally 
to include arthritis of any body part.

Initially, the Board finds no evidence of any arthritis of 
the hands.  Neither the February 2000 VA report, nor the 
private outpatient notes, suggest its presence.  Therefore, 
the claim is not well grounded.  Id.

It should be noted that the Board finds competent evidence of 
current arthritic changes involving the low back.  The 
February 2000 VA report includes X-ray findings revealing 
"minimal hypertrophic changes" of the lumbar spine with 
facet arthropathy.  However, the report indicates that this 
pathology is associated with the degenerative disc disease of 
the low back and the examiner opined that that low back 
disorder may be related to the veteran's inservice motor 
vehicle accident.  There is no showing of arthritis in any 
other joints and the evidence reflects that the arthritis of 
the spine is of traumatic origins.  Absent a finding of 
generalized arthritis in joints other than the spine that may 
be related to service, the claim is not well grounded.  

(h)  Low back disorder

In regard to the claim for entitlement to service connection 
for a low back disorder, the Board finds the claim well 
grounded.  Specifically, it finds competent evidence that the 
veteran currently has a low back disorder.  The February 2000 
VA examination report indicates that X-rays revealed 
degenerative disc disease and arthritic changes, see supra, 
with facet arthropathy of the lumbosacral spine and 
irregularity of the anterior cortical margin of the 2nd 
lumbar vertebra.

The Board also finds adequate evidence of an inservice back 
injury.  The November 1970 service outpatient record 
indicating that the veteran was involved in a motor vehicle 
accident, also mentions that he had a lumbosacral strain.

Finally, unlike the other claimed disabilities, supra, the 
claims file contains competent evidence supporting a 
relationship, or nexus, between the current low back disorder 
and the inservice low back injury.  In the February 2000 VA 
report, the examiner commented that the veteran's low back 
disorder could be of post-traumatic origin and that it was at 
least as likely as not that the sequela could have been the 
result of the November 1970 motor vehicle accident.

Therefore, all of the requirements for a well grounded claim 
have been met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.

IV.  Conclusion

The Board denies the veteran's claims for service connection 
for bilateral knee disorders, temporary blindness, bilateral 
hearing loss, tinnitus, residuals of a neck injury, residuals 
of a head injury, a skin disorder, and arthritis other than 
of the low back.  The veteran has not presented evidence 
satisfying all three elements of a well grounded claim for 
each asserted disability.  As such, the claims are not well 
grounded.  38 U.S.C.A. § 5107(a)  (West 1991); 38 C.F.R. 
§ 3.303  (1999); Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.  Therefore, the Board cannot decide them on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).  However, the Board finds 
that the claim for entitlement to service connection for a 
low back disorder, with both degenerative disc disease and 
arthritic changes, is well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make the claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for left and right knee 
disorders, temporary blindness, bilateral hearing loss, 
tinnitus, residuals of a neck injury, residuals of a head 
injury, a skin disorder, and arthritis other than of the 
back, is denied.

The claim for entitlement to service connection for a low 
back disorder involving degenerative disc disease and 
arthritic changes is well grounded; to this extent only, the 
claim is granted.


REMAND

I.  Service connection for a low back disorder

Because the veteran's claim for service connection for a low 
back disorder is well-grounded, VA has a duty to assist with 
the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991).

In this case, this duty necessitates a remand to obtain 
additional medical evidence.  VA has a duty to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and by the evidence of record.  
Culver v. Derwinski, 3 Vet. App. 292 (1992).  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. §§ 5103(a), 7104(a)  (West 1991 
& Supp. 2000).  Here, the claim file contains private medical 
records from Lovelace Hospital from December 1997 to October 
1998.  However, those records indicate that the veteran had 
been seen at that facility since August 1997.  Records from 
August to December 1997 are not of record.  In addition, the 
records indicate that the veteran injured his back in 1980 
while working in a prison in an altercation with an inmate 
and that he was involved in a slip-and-fall accident at work 
in 1995.  The February 2000 VA report shows, further, that he 
was involved in a motor vehicle accident in 1990, after which 
time spine X-rays were performed.  No records pertaining to 
medical treatment of the veteran after these incidents, 
including the 1990 spine X-rays, are of record.

In addition, the Board notes that, in his March 1999 Travel 
Board hearing, the veteran reported medical treatment at St. 
Luke's Hospital, located with branches in both Allentown and 
Bethlehem, Pennsylvania.  In its May 1999 remand, the Board 
specifically requested that the RO attempt to obtain records 
from both of these facilities.  However, in its March 2000 
post-remand letter to the veteran, the RO only requested 
records (or a release form) from Lovelace Hospital, not St. 
Luke's.  The United States Court of Appeals for Veterans 
Claims has held that a remand is necessary when the 
directives of a prior remand are not followed.  Stegall v. 
West, 11 Vet. App. 268, 270  (1998).

If other evidence concerning the back is obtained, the 
veteran should be afforded an updated VA medical examination.  
The United States Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  When the medical evidence is inadequate, VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).


II.  Increased original disability ratings for burn scars of 
the right and left hands

The veteran appealed the initial grant of a 10 percent 
disability rating for his service-connected right hand burns 
scars and of a noncompensable rating for his service-
connected left hand burn scars.  He feels that these 
disabilities warrant a higher rating.

Initially, the Board finds the current claims for increased 
original disability ratings well grounded within the meaning 
of 38 U.S.C.A. § 5107(a)  (West 1991).  The claims are well 
grounded because the veteran is service-connected for burn 
scars of the right and left hands and has appealed the 
initial assignment of less than complete benefits.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224  (1995) (holding 
that, where a veteran appeals the RO's initial assignment of 
a rating for a service-connected disorder that constitutes 
less than a complete grant of benefits permitted under the 
rating schedule, he has established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, this duty necessitates 
a remand for an updated VA medical examination.  See Green, 
supra; Colvin v. Derwinski, 1 Vet. App. 171 (1991) (When the 
medical evidence is inadequate, VA must supplement the record 
by seeking a medical opinion or by scheduling a VA 
examination.).

Here, the veteran underwent VA examination in February 2000.  
While recent, that examination is inadequate for current 
rating purposes.  That examination was requested by the Board 
pursuant to remand in May 1999, and was a general medical 
examination.  At the time of the Board's remand, the veteran 
was not service-connected for his burn scars of the right and 
left hands and, thus, the important medical analysis was 
whether or not he had any residuals of inservice burns to the 
hands.  The examination was adequate for that purpose.  Now, 
the important issue is the nature and severity of those 
residuals for purposes of rating them.  The current 
examination does not adequately address this matter.  
Specifically, the Board is not able to ascertain whether the 
veteran's burn scars cover an area approximating 1 square 
foot, see 38 C.F.R. § 4.118, Diagnostic Code (DC) 7802  
(1999), whether they are tender and painful on objective 
demonstration, 38 C.F.R. § 4.118, DC 7804  (1999), or both.  
See Esteban v. Brown, 6 Vet. App. 259, 261  (1994) (a 
separate rating may be granted for a "distinct and 
separate" skin disability; that is, "when none of the 
symptomatology ... is duplicative ... or overlapping."); but 
see 38 C.F.R. § 4.14  (1999) (VA must avoid the pyramiding of 
the same disability under various diagnoses.).  The Board is 
also not able to determine whether there is any limitation of 
function of the hands due solely to the burn scars.  See 
38 C.F.R. § 4.118, DC 7805  (1999).  Further evaluation is 
needed.

In light of the above, another remand is necessary.  
38 C.F.R. § 19.9  (1999) (If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.).

Accordingly, further appellate consideration is deferred and 
the case is REMANDED to the RO for the following:

1.  The RO should contact the veteran in 
order to obtain any and all available 
medical records from Lovelace Hospital, 
dated from August to December 1997, and 
from St. Luke's Hospital.  It should also 
attempt to obtain medical records 
associated with the 1980 back injury, 
1990 motor vehicle accident (including 
the spine X-ray report), and 1995 slip-
and-fall accident at work.  The veteran 
should be provided release forms, VA Form 
21.4142, to fill out.  Copies of all 
correspondences made and records obtained 
should be added to the claims folder.

2.  The RO should schedule the veteran 
for VA skin/scar examination.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  If 
the veteran fails to report for the 
examination, this fact should be 
documented in the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner is requested to review the 
medical evidence in the claims file and, 
then, to examine the veteran's left and 
right hands in order to ascertain the 
nature and severity of his burn scars.  
The examiner should determine whether or 
not the left and/or right hand scars 
individually: (i) cover an area 
approximating 1 square foot; (ii) are 
tender or painful on objective 
demonstration; and/or (iii) involve 
limitation of function of the hand.  If 
there is limitation of function, the 
nature and severity of that limitation is 
to be evaluated and described.

The reasoning that forms the basis of the 
above analysis should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  If additional records pertaining to 
the veteran's low back disorder are 
obtained, he should be scheduled for VA 
spine examination in order to evaluate 
his low back disorder, to review all of 
the medical evidence pertaining to his 
low back, and to render a medical opinion 
as to whether it is as likely as not that 
any current low back pathology is related 
to his inservice lumbosacral strain, 
status post motor vehicle accident.

4.  Thereafter, the RO should review the 
veteran's claims for entitlement to 
service connection for a low back 
disorder involving degenerative disc 
disease and arthritic changes and for 
increased original disability ratings for 
his service-connected right and left hand 
burn scars, to determine if any change is 
warranted.  All applicable diagnostic 
codes under the Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4  (1999), 
and the applicability of staged ratings, 
Fenderson v. West, 12 Vet. App. 119, 126  
(1999), should be considered.

5.  If the RO's decision remains 
unfavorable in any way, or represents a 
grant of less-than-complete benefits, the 
veteran and representative should be 
provided with an appropriate Supplemental 
Statement of the Case.

The veteran and representative should be afforded the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


- 24 -


